                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CR-349-RJC-DCK

 UNITED STATES OF AMERICA,                              )
                                                        )
                Plaintiff,                              )
                                                        )
    v.                                                  )         ORDER
                                                        )
 JOHN A SUGG,                                           )
                                                        )
                Defendant.                              )
                                                        )

         THIS MATTER IS BEFORE THE COURT on the “Motion To Seal Government

Response” (Document No. 39) filed October 5, 2020. In accordance with the Local Rules, the

Court has considered the Motion to Seal, the public’s interest in access to the affected materials,

and alternatives to sealing. The Court determines that no less restrictive means other than sealing

is sufficient inasmuch as the Government’s Response in Opposition to Defendant’s Motion for

Compassionate Release contains sensitive and private information that is inappropriate for public

access, including medical information regarding Defendant. Having carefully considered the

motion and the record, and for good cause, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the “Motion To Seal Government Response”

(Document No. 39) is GRANTED, and the Government’s Response in Opposition to Defendant’s

Motion for Compassionate Release (Document No. 38) is sealed until further Order of this Court.



                                        Signed: October 8, 2020




         Case 3:18-cr-00349-RJC-DCK Document 40 Filed 10/08/20 Page 1 of 1
